         Case 1:97-cr-01105-LAP Document 260 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                 97 Cr. 1105 (LAP)
    -versus-
                                                        ORDER
JOSE ERBO,

                   Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Following the Court of Appeals’ mandate, Mr. Erbo may file

his successive petition.


SO ORDERED.

Dated:     May 29, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.
